Exhibit 10.2

 

EXECUTION COPY

 

SECURITY AGREEMENT

 

Dated May 29, 2009

 

from

 

CAPMARK FINANCIAL GROUP INC.

 

-and-

 

The Grantors referred to herein

 

as Grantors

 

to

 

CITIBANK, N.A.

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section

 

 

 

Page

 

 

 

 

 

Section 1.

 

Grant of Security

 

2

Section 2.

 

Security for Obligations

 

4

Section 3.

 

Grantors Remain Liable

 

4

Section 4.

 

Delivery and Control of Security Collateral

 

4

Section 5.

 

Maintaining the Account Collateral

 

5

Section 6.

 

Investing of Amounts in the Cash Collateral Accounts

 

5

Section 7.

 

Release of Amounts

 

6

Section 8.

 

Representations and Warranties

 

6

Section 9.

 

Further Assurances

 

7

Section 10.

 

Post-Closing Changes; Collections on Assigned Agreements, Receivables and
Related Contracts

 

7

Section 11.

 

Voting Rights; Dividends; Etc.

 

8

Section 12.

 

As to the Assigned Agreements

 

9

Section 13.

 

Transfers and Other Liens; Additional Shares

 

10

Section 14.

 

Collateral Agent Appointed Attorney in Fact

 

10

Section 15.

 

Collateral Agent May Perform

 

11

Section 16.

 

The Collateral Agent’s Duties

 

11

Section 17.

 

Remedies

 

11

Section 18.

 

[Intentionally Omitted]

 

13

Section 19.

 

Amendments; Waivers; Additional Grantors; Etc.

 

13

Section 20.

 

[Intentionally Omitted]

 

13

Section 21.

 

Continuing Security Interest; Assignments under the Credit Agreement

 

13

Section 22.

 

Release; Termination

 

13

Section 23.

 

Execution in Counterparts

 

14

Section 24.

 

Governing Law

 

14

 

Schedules

 

 

 

 

 

 

 

 

 

Schedule I

 

-

 

Investment Property

Schedule II

 

-

 

Assigned Agreements

Schedule III

 

-

 

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Schedule IV

 

-

 

Changes in Name, Location, Etc.

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

 

Form of Security Agreement Supplement

 

i

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated May 29, 2009 made by CAPMARK FINANCIAL GROUP INC., a
Nevada corporation (the “Borrower”), and the other Persons listed on the
signature pages hereof (the Borrower and the Persons so listed being,
collectively, the “Grantors”), to CITIBANK, N.A., as collateral agent (together
with any successor collateral agent appointed pursuant to Article VII of the
Credit Agreement (as defined below), the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement).

 

PRELIMINARY STATEMENTS.

 

(1)   The Grantors have entered into that certain Term Facility Credit and
Guaranty Agreement dated as of May 29, 2009 (as it may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time,
being the “Credit Agreement”) with the Lenders and the Agents (each as defined
therein).

 

(2)   Each Grantor is the owner of the shares of stock or other Equity Interests
set forth opposite such Grantor’s name on and as otherwise described in Part I
of Schedule I hereto and issued by the Persons named therein (the “Initial
Pledged Equity”).

 

(3)   Each Grantor is the creditor with respect to the indebtedness set forth
opposite such Grantor’s name on and as otherwise described in Part II of
Schedule I hereto and issued by the obligors named therein (the “Initial Pledged
Debt”).

 

(4)   The Borrower has opened (a) a joint deposit/securities account with
Account No. 796676 (the “Cash Collateral Account”), with Citibank, N.A. at its
office at 388 Greenwich Street, 14th Floor, New York, New York  10013 in the
name of the Collateral Agent and under the sole control and dominion of the
Collateral Agent, (b) a joint deposit/securities account with Account No. 796677
(the “Interest Cash Collateral Sub-Account”) with Citibank, N.A. at its office
at 388 Greenwich Street, 14th Floor, New York, New York  10013 in the name of
the Collateral Agent and under the sole control and dominion of the Collateral
Agent, (c) a joint deposit/securities account with Account No. 796678 (the
“Reserve Cash Collateral Sub-Account”) with Citibank, N.A. at its office at 388
Greenwich Street, 14th Floor, New York, New York  10013 in the name of the
Collateral Agent and under the sole control and dominion of the Collateral Agent
and (d) a joint deposit/securities account with Account No. 796679 (the
“Non-Reserve Cash Collateral Sub-Account”; together with the Cash Collateral
Account, the Interest Cash Collateral Sub-Account and the Reserve Cash
Collateral Sub-Account, the “Cash Collateral Accounts”) with Citibank, N.A. at
its office at 388 Greenwich Street, 14th Floor, New York, New York  10013 in the
name of the Collateral Agent and under the sole control and dominion of the
Collateral Agent and subject to the terms of the Credit Agreement.

 

(5)   It is a condition precedent to the making of Advances by the Lenders under
the Credit Agreement that the Grantors shall have granted the security interest
contemplated by this Agreement.  Each Grantor will derive substantial direct and
indirect benefit from the transactions contemplated by the Loan Documents.

 

(6)   Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement. 
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9.  “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non perfection or
the priority of the security interest in any Collateral is

 

--------------------------------------------------------------------------------


 

governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non perfection or
priority.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Advances under the Credit Agreement, each Grantor hereby agrees
with the Collateral Agent for the ratable benefit of the Secured Parties as
follows:

 

Section 1.               Grant of Security.  Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in such Grantor’s right, title and interest in and to the following, in
each case, as to each type of property described below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):

 


(A)           ALL ACCOUNTS, CHATTEL PAPER (INCLUDING, WITHOUT LIMITATION,
TANGIBLE CHATTEL PAPER AND ELECTRONIC CHATTEL PAPER), INSTRUMENTS (INCLUDING,
WITHOUT LIMITATION, PROMISSORY NOTES), GENERAL INTANGIBLES (INCLUDING, WITHOUT
LIMITATION, PAYMENT INTANGIBLES) AND OTHER OBLIGATIONS OF ANY KIND ARISING OUT
OF OR IN CONNECTION WITH OR EVIDENCING THE MORTGAGE LOAN ASSETS OF SUCH GRANTOR,
INCLUDING, WITHOUT LIMITATION, AS SET FORTH IN SCHEDULE I HERETO, IN EACH CASE
WHETHER OR NOT ARISING OUT OF OR IN CONNECTION WITH THE RENDERING OF SERVICES
AND WHETHER OR NOT EARNED BY PERFORMANCE, AND ALL RIGHTS NOW OR HEREAFTER
EXISTING IN AND TO ALL SUPPORTING OBLIGATIONS, SECURING OR OTHERWISE RELATING TO
THE FOREGOING PROPERTY (ANY AND ALL OF SUCH ACCOUNTS, CHATTEL PAPER,
INSTRUMENTS, GENERAL INTANGIBLES AND OTHER OBLIGATIONS, TO THE EXTENT NOT
REFERRED TO IN CLAUSE (B), (C) OR (D) BELOW, BEING THE “RECEIVABLES,” AND ANY
AND ALL SUCH SUPPORTING OBLIGATIONS, BEING THE “RELATED CONTRACTS”);


 


(B)           THE FOLLOWING (THE “SECURITY COLLATERAL”):


 

(I)            THE INITIAL PLEDGED EQUITY AND THE CERTIFICATES, IF ANY,
REPRESENTING THE INITIAL PLEDGED EQUITY, AND ALL DIVIDENDS, DISTRIBUTIONS,
RETURN OF CAPITAL, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
ANY OR ALL OF THE INITIAL PLEDGED EQUITY AND ALL WARRANTS, RIGHTS OR OPTIONS
ISSUED THEREON OR WITH RESPECT THERETO;

 

(II)           ALL ADDITIONAL SHARES OF STOCK AND OTHER EQUITY INTERESTS IN ANY
ISSUER OF THE INITIAL PLEDGED EQUITY FROM TIME TO TIME ACQUIRED BY SUCH GRANTOR
IN ANY MANNER (SUCH SHARES AND OTHER EQUITY INTERESTS, TOGETHER WITH THE INITIAL
PLEDGED EQUITY, THE “PLEDGED EQUITY”) AND THE CERTIFICATES, IF ANY, REPRESENTING
SUCH ADDITIONAL SHARES OR OTHER EQUITY INTERESTS, AND ALL DIVIDENDS,
DISTRIBUTIONS, RETURN OF CAPITAL, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME
TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL OF SUCH SHARES OR OTHER EQUITY INTERESTS AND ALL
WARRANTS, RIGHTS OR OPTIONS ISSUED THEREON OR WITH RESPECT THERETO;

 

(III)          THE INITIAL PLEDGED DEBT AND THE INSTRUMENTS, IF ANY, EVIDENCING
THE INITIAL PLEDGED DEBT, AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF THE INITIAL PLEDGED DEBT; AND

 

(IV)          ALL ADDITIONAL INDEBTEDNESS CONSTITUTING MORTGAGE LOAN ASSETS FROM
TIME TO TIME OWED TO SUCH GRANTOR (SUCH INDEBTEDNESS, TOGETHER WITH THE INITIAL
PLEDGED DEBT,

 

2

--------------------------------------------------------------------------------


 

BEING THE “PLEDGED DEBT”) AND THE INSTRUMENTS, IF ANY, EVIDENCING SUCH
INDEBTEDNESS, AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME
TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL OF SUCH INDEBTEDNESS;

 


(C)           EACH OF THE AGREEMENTS LISTED ON SCHEDULE II HERETO TO WHICH SUCH
GRANTOR IS NOW OR MAY HEREAFTER BECOME A PARTY, IN EACH CASE AS SUCH AGREEMENTS
MAY BE AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME (COLLECTIVELY, THE “ASSIGNED AGREEMENTS”), INCLUDING, WITHOUT
LIMITATION, (I) ALL RIGHTS OF SUCH GRANTOR TO RECEIVE MONEYS DUE AND TO BECOME
DUE UNDER OR PURSUANT TO THE ASSIGNED AGREEMENTS, (II) ALL RIGHTS OF SUCH
GRANTOR TO RECEIVE PROCEEDS OF ANY INSURANCE, INDEMNITY, WARRANTY OR GUARANTY
WITH RESPECT TO THE ASSIGNED AGREEMENTS, (III) CLAIMS OF SUCH GRANTOR FOR
DAMAGES ARISING OUT OF OR FOR BREACH OF OR DEFAULT UNDER THE ASSIGNED AGREEMENTS
AND (IV) THE RIGHT OF SUCH GRANTOR TO TERMINATE THE ASSIGNED AGREEMENTS, TO
PERFORM THEREUNDER AND TO COMPEL PERFORMANCE AND OTHERWISE EXERCISE ALL REMEDIES
THEREUNDER (ALL SUCH COLLATERAL, BEING THE “AGREEMENT COLLATERAL”);


 


(D)           THE FOLLOWING (COLLECTIVELY, THE “ACCOUNT COLLATERAL”):


 

(I)            THE CASH COLLATERAL ACCOUNTS AND ALL FUNDS AND FINANCIAL ASSETS
FROM TIME TO TIME CREDITED THERETO (INCLUDING, WITHOUT LIMITATION, ALL CASH
EQUIVALENTS), AND ALL CERTIFICATES AND INSTRUMENTS, IF ANY, FROM TIME TO TIME
REPRESENTING OR EVIDENCING THE CASH COLLATERAL ACCOUNTS;

 

(II)           ALL PROMISSORY NOTES, CERTIFICATES OF DEPOSIT, CHECKS AND OTHER
INSTRUMENTS FROM TIME TO TIME DELIVERED TO OR OTHERWISE POSSESSED BY THE
COLLATERAL AGENT FOR OR ON BEHALF OF SUCH GRANTOR IN SUBSTITUTION FOR OR IN
ADDITION TO ANY OR ALL OF THE THEN EXISTING ACCOUNT COLLATERAL; AND

 

(III)          ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE THEN EXISTING ACCOUNT
COLLATERAL; AND

 


(E)           ALL BOOKS AND RECORDS (INCLUDING, WITHOUT LIMITATION, CUSTOMER
LISTS, CREDIT FILES, PRINTOUTS AND OTHER COMPUTER OUTPUT MATERIALS AND RECORDS)
OF SUCH GRANTOR PERTAINING TO ANY OF THE COLLATERAL; AND


 


(F)            ALL PROCEEDS OF, COLLATERAL FOR, INCOME, ROYALTIES AND OTHER
PAYMENTS NOW OR HEREAFTER DUE AND PAYABLE WITH RESPECT TO, AND SUPPORTING
OBLIGATIONS RELATING TO, ANY AND ALL OF THE COLLATERAL (INCLUDING, WITHOUT
LIMITATION, PROCEEDS, COLLATERAL AND SUPPORTING OBLIGATIONS THAT CONSTITUTE
PROPERTY OF THE TYPES DESCRIBED IN CLAUSES (A) THROUGH (E) OF THIS SECTION 1)
AND, TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PAYMENTS UNDER INSURANCE (WHETHER
OR NOT THE COLLATERAL AGENT IS THE LOSS PAYEE THEREOF), OR ANY INDEMNITY,
WARRANTY OR GUARANTY, PAYABLE BY REASON OF LOSS OR DAMAGE TO OR OTHERWISE WITH
RESPECT TO ANY OF THE FOREGOING COLLATERAL;


 


PROVIDED THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THIS
AGREEMENT SHALL NOT CONSTITUTE AN ASSIGNMENT OR PLEDGE TO OR GRANT OF A SECURITY
INTEREST IN ANY OF THE FOLLOWING COLLATERAL (EACH, AN “EXCLUDED ASSET”):  (I) 
ANY COLLATERAL TO THE EXTENT (BUT ONLY SO LONG AS) THE GRANTING OF A SECURITY
INTEREST THEREIN IS PROHIBITED BY APPLICABLE LAW OR REGULATION OR BY
GOVERNMENTAL AUTHORITY OR REQUIRES A CONSENT NOT OBTAINED OF ANY GOVERNMENTAL
AUTHORITY PURSUANT TO SUCH APPLICABLE LAW OR REGULATION, OR IS PROHIBITED BY, OR
CONSTITUTES A BREACH OF OR DEFAULT UNDER OR RESULTS IN THE TERMINATION OF OR
REQUIRES ANY CONSENT NOT OBTAINED UNDER, ANY CONTRACT, LICENSE, AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT EVIDENCING OR GIVING RISE TO SUCH PROPERTY OR

 

3

--------------------------------------------------------------------------------



 


ANY APPLICABLE SHAREHOLDER OR SIMILAR REQUIREMENT, EXCEPT TO THE EXTENT THAT
SUCH APPLICABLE LAW OR REGULATION OR THE TERM IN SUCH CONTRACT, LICENSE,
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT OR SHAREHOLDER OR SIMILAR AGREEMENT
PROVIDING FOR SUCH PROHIBITION, BREACH, DEFAULT OR TERMINATION OR REQUIRING SUCH
CONSENT IS INEFFECTIVE UNDER APPLICABLE LAW; AND (II) ANY EXCLUDED MORTGAGE LOAN
ASSETS.


 

Section 2.               Security for Obligations.  This Agreement secures, in
the case of each Grantor, the payment of all Obligations of such Grantor now or
hereafter existing under the Loan Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise (all such Obligations being the “Secured
Obligations”).  Without limiting the generality of the foregoing, this Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations and would be owed by such Grantor to any Secured Party
under the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

 

Section 3.               Grantors Remain Liable.  Anything herein to the
contrary notwithstanding, (a) each Grantor shall remain liable under the
contracts and agreements included in such Grantor’s Collateral to the extent set
forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Collateral Agent of any of the rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) no Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement or any other Loan Document, nor shall any Secured Party
be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

Section 4.               Delivery and Control of Security Collateral.  (a)  All
certificates or instruments representing or evidencing Security Collateral shall
be delivered to and held by or on behalf of the Collateral Agent pursuant
hereto.  On the Closing Date, each applicable Grantor shall deliver (i) with
respect to each item of Initial Pledged Debt, the original mortgage note or
other promissory note bearing all intervening endorsements, endorsed “Pay to the
order of              without recourse” and signed in the name of the last
endorsee by an authorized person, and (ii) with respect to other Security
Collateral, the related applicable certificates or instruments in suitable form
for transfer by delivery.  Each applicable Grantor shall use its commercially
reasonable efforts to, within 90 days following the Closing Date (or such later
date as may be agreed by the Collateral Agent in its sole discretion), deliver
to the Collateral Agent (x) consents of obligors or other counterparties to the
Security Collateral to the grant of a security interest therein to the
Collateral Agent hereunder and (y) such other consents, duly executed
instruments of transfer, assignments in blank, or assignment and assumption
agreements as may be required pursuant to the related underlying agreements or
as otherwise reasonably requested by the Collateral Agent, and all in form and
substance reasonably satisfactory to the Collateral Agent.   For the avoidance
of doubt, after the date hereof, each applicable Grantor shall deliver, in
connection with any Receivable or Related Contract that is not included in
Initial Pledged Debt and that is represented by an instrument or a certificate,
an original mortgage note or other promissory note bearing all intervening
endorsements, endorsed “Pay to the order of              without recourse” and
signed in the name of the last endorsee by an authorized person.

 

(b)           With respect to any Security Collateral that constitutes an
uncertificated security, the relevant Grantor will cause the issuer thereof to
either register the Collateral Agent as the registered owner of such security or
agree with such Grantor and the Collateral Agent that such issuer will comply
with instructions with respect to such security originated by the Collateral
Agent without further consent

 

4

--------------------------------------------------------------------------------


 

of such Grantor, such agreement to be in form and substance satisfactory to the
Collateral Agent (such agreement being an “Uncertificated Security Control
Agreement”) (i) if the issuer thereof is wholly-owned by the Borrower and its
Subsidiaries, within 10 days following the Closing Date and (ii) if the issuer
thereof is not wholly-owned by the Borrower and its Subsidiaries, the Loan
Parties shall use commercially reasonable efforts to comply with the foregoing
as promptly as possible.

 

(c)           Upon the request of the Collateral Agent and following the
occurrence and during the continuance of an Event of Default, each Grantor will
notify each issuer of Security Collateral granted by it hereunder that such
Security Collateral is subject to the security interest granted hereunder.

 

(d)           The Collateral Agent shall maintain continuous custody of all
items of physical Security Collateral delivered to it by the Grantors hereunder
in a secure facility in accordance with its customary standards for such
custody.

 

Section 5.               Maintaining the Account Collateral.  So long as any
Advance or any other Obligation of any Loan Party under any Loan Document (other
than contingent indemnity obligations not then due) shall remain unpaid or any
Lender shall have any Commitment:

 


(A)           EACH GRANTOR WILL MAINTAIN ALL ACCOUNT COLLATERAL ONLY WITH THE
COLLATERAL AGENT OR WITH BANKS (THE “PLEDGED ACCOUNT BANKS”) THAT HAVE AGREED,
IN A RECORD AUTHENTICATED BY THE GRANTOR, THE COLLATERAL AGENT AND THE PLEDGED
ACCOUNT BANKS, TO (I) COMPLY WITH INSTRUCTIONS ORIGINATED BY THE COLLATERAL
AGENT DIRECTING DISPOSITIONS OF FUNDS IN THE CASH COLLATERAL ACCOUNTS WITHOUT
THE FURTHER CONSENT OF THE GRANTOR AND PURSUANT TO SECTION 2.05(C)(III), (IV),
(V), (VI), (VII) AND (VIII) OF THE CREDIT AGREEMENT AND (II) WAIVE OR
SUBORDINATE IN FAVOR OF THE COLLATERAL AGENT ALL CLAIMS OF THE PLEDGED ACCOUNT
BANKS (INCLUDING, WITHOUT LIMITATION, CLAIMS BY WAY OF A SECURITY INTEREST, LIEN
OR RIGHT OF SETOFF OR RIGHT OF RECOUPMENT) TO THE CASH COLLATERAL ACCOUNTS,
WHICH AUTHENTICATED RECORD SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT.


 


(B)           THE COLLATERAL AGENT SHALL HAVE SOLE RIGHT TO DIRECT THE
DISPOSITION AND DISTRIBUTION OF FUNDS WITH RESPECT TO THE CASH COLLATERAL
ACCOUNTS (SUBJECT TO SECTION 2.05(C) OF THE CREDIT AGREEMENT), AND IT SHALL BE A
TERM AND CONDITION OF EACH OF THE CASH COLLATERAL ACCOUNTS, NOTWITHSTANDING ANY
TERM OR CONDITION TO THE CONTRARY IN ANY OTHER AGREEMENT RELATING TO THE CASH
COLLATERAL ACCOUNTS, THAT UPON AN EVENT OF DEFAULT, NO AMOUNT (INCLUDING,
WITHOUT LIMITATION, INTEREST ON CASH EQUIVALENTS CREDITED THERETO) WILL BE PAID
OR RELEASED TO OR FOR THE ACCOUNT OF, OR WITHDRAWN BY OR FOR THE ACCOUNT OF, THE
BORROWER OR ANY OTHER PERSON FROM THE CASH COLLATERAL ACCOUNTS (SUBJECT TO
SECTION 2.05(C) OF THE CREDIT AGREEMENT).


 


(C)           THE COLLATERAL AGENT MAY, AT ANY TIME AND WITHOUT NOTICE TO, OR
CONSENT FROM, THE GRANTOR, TRANSFER, OR DIRECT THE TRANSFER OF, FUNDS FROM THE
CASH COLLATERAL ACCOUNTS TO SATISFY THE GRANTOR’S OBLIGATIONS UNDER THE LOAN
DOCUMENTS IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (SUBJECT
TO SECTION 2.05(C) OF THE CREDIT AGREEMENT).


 

Section 6.               Investing of Amounts in the Cash Collateral Accounts. 
The Collateral Agent will, subject to the provisions of Sections 5, 7 and 17
from time to time (a) invest, or direct the applicable Pledged Account Bank to
invest, amounts received with respect to the Cash Collateral Accounts in such
Cash Equivalents credited to the Cash Collateral Accounts as the Borrower may
select and the Collateral Agent may approve and (b) invest interest paid on the
Cash Equivalents referred to in clause (a) above, and reinvest other proceeds of
any such Cash Equivalents that may mature or be sold, in each case in such Cash
Equivalents credited in the same manner.  Interest and proceeds that are not

 

5

--------------------------------------------------------------------------------


 

invested or reinvested in Cash Equivalents as provided above shall be deposited
and held in the relevant Cash Collateral Account.

 

Section 7.               Release of Amounts.  So long as no Event of Default
shall have occurred and be continuing, the Collateral Agent will pay and
release, or direct the applicable Pledged Account Bank to pay and release, in
accordance with the terms of Section 2.05(c) of the Credit Agreement, to the
Borrower or at its order or, at the request of the Borrower, to the
Administrative Agent to be applied as provided by the Credit Agreement such
amount, if any, as is then on deposit in the Cash Collateral Accounts, in each
case to the extent permitted to be released under the terms of the Credit
Agreement.

 

Section 8.               Representations and Warranties.  Each Grantor
represents and warrants as follows:

 


(A)           SUCH GRANTOR’S EXACT LEGAL NAME, LOCATION, CHIEF EXECUTIVE OFFICE,
TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL
IDENTIFICATION NUMBER IS SET FORTH IN SCHEDULE III HERETO.  WITHIN THE FIVE
YEARS PRECEDING THE DATE HEREOF, SUCH GRANTOR HAS NOT CHANGED ITS NAME,
LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION OR ORGANIZATIONAL IDENTIFICATION NUMBER FROM THOSE SET FORTH IN
SCHEDULE III HERETO EXCEPT AS SET FORTH IN SCHEDULE IV HERETO.


 


(B)           SUCH GRANTOR IS THE LEGAL AND BENEFICIAL OWNER OF THE COLLATERAL
GRANTED OR PURPORTED TO BE GRANTED BY IT FREE AND CLEAR OF ANY LIEN, CLAIM,
OPTION OR RIGHT OF OTHERS, EXCEPT FOR THE SECURITY INTEREST CREATED UNDER THIS
AGREEMENT OR LIENS PERMITTED UNDER THE CREDIT AGREEMENT.  NO EFFECTIVE FINANCING
STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL OR ANY PART OF SUCH
COLLATERAL OR LISTING SUCH GRANTOR OR ANY TRADE NAME OF SUCH GRANTOR AS DEBTOR
IS ON FILE IN ANY RECORDING OFFICE, EXCEPT SUCH AS MAY HAVE BEEN FILED IN FAVOR
OF THE COLLATERAL AGENT RELATING TO THE LOAN DOCUMENTS OR AS OTHERWISE PERMITTED
UNDER THE CREDIT AGREEMENT.


 


(C)           NONE OF THE RECEIVABLES OR AGREEMENT COLLATERAL IS EVIDENCED BY A
PROMISSORY NOTE OR OTHER INSTRUMENT THAT HAS NOT BEEN DELIVERED TO THE
COLLATERAL AGENT.


 


(D)           IF SUCH GRANTOR IS AN ISSUER OF SECURITY COLLATERAL, SUCH GRANTOR
CONFIRMS THAT IT HAS RECEIVED NOTICE OF THE SECURITY INTEREST GRANTED HEREUNDER.


 


(E)           THE PLEDGED EQUITY PLEDGED BY SUCH GRANTOR CONSTITUTES THE
PERCENTAGE OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE ISSUER THEREOF
INDICATED ON SCHEDULE I HERETO.  THE PLEDGED DEBT PLEDGED BY SUCH GRANTOR
HEREUNDER HAS BEEN DULY AUTHORIZED, AUTHENTICATED OR ISSUED AND DELIVERED, IS
THE LEGAL, VALID AND BINDING OBLIGATION OF THE ISSUERS THEREOF, AND IS EVIDENCED
BY ONE OR MORE PROMISSORY NOTES (WHICH PROMISSORY NOTES HAVE BEEN DELIVERED TO
THE COLLATERAL AGENT).


 


(F)            THE INITIAL PLEDGED DEBT CONSTITUTES ALL OF THE OUTSTANDING
INDEBTEDNESS CONSTITUTING MORTGAGE LOAN ASSETS OWED TO SUCH GRANTOR BY THE
ISSUERS THEREOF AND IS OUTSTANDING IN THE PRINCIPAL AMOUNT INDICATED ON
SCHEDULE I HERETO.


 


(G)           THE ASSIGNED AGREEMENTS TO WHICH SUCH GRANTOR IS A PARTY, TRUE AND
COMPLETE COPIES OF WHICH HAVE BEEN MADE AVAILABLE TO THE COLLATERAL AGENT, HAVE
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY ALL PARTIES THERETO, HAVE NOT
BEEN AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM THE
VERSIONS MADE AVAILABLE TO THE COLLATERAL AGENT, ARE IN FULL FORCE AND EFFECT
AND ARE BINDING UPON AND ENFORCEABLE AGAINST ALL PARTIES THERETO IN ACCORDANCE
WITH THEIR TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT

 

6

--------------------------------------------------------------------------------


 


CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD
FAITH AND FAIR DEALING.


 


(H)           THIS AGREEMENT CREATES IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES A VALID SECURITY INTEREST IN THE COLLATERAL
GRANTED BY SUCH GRANTOR, SECURING THE PAYMENT OF THE SECURED OBLIGATIONS; ALL
FILINGS AND OTHER ACTIONS (INCLUDING, WITHOUT LIMITATION, (A) ACTIONS NECESSARY
TO OBTAIN CONTROL OF COLLATERAL AS PROVIDED IN SECTIONS 9-104, 9-105, 9-106 AND
9-107 OF THE UCC AND (B) ACTIONS NECESSARY TO PERFECT THE COLLATERAL AGENT’S
SECURITY INTEREST WITH RESPECT TO COLLATERAL EVIDENCED BY A CERTIFICATE OF
TITLE) NECESSARY TO PERFECT THE SECURITY INTEREST IN THE COLLATERAL GRANTED BY
SUCH GRANTOR HAVE BEEN DULY MADE OR TAKEN AND ARE IN FULL FORCE AND EFFECT; AND
SUCH SECURITY INTEREST IS FIRST PRIORITY.


 


(I)            NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD
PARTY IS REQUIRED FOR (I) THE GRANT BY SUCH GRANTOR OF THE SECURITY INTEREST
GRANTED HEREUNDER OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT BY SUCH GRANTOR, EXCEPT FOR SUCH APPROVALS THAT HAVE BEEN OBTAINED OR
NOTICES GIVEN, (II) THE PERFECTION OR MAINTENANCE OF THE SECURITY INTEREST
CREATED HEREUNDER (INCLUDING THE FIRST PRIORITY NATURE OF SUCH SECURITY
INTEREST), EXCEPT FOR THE FILING OF FINANCING AND CONTINUATION STATEMENTS UNDER
THE UCC, EXCEPT FOR SUCH APPROVAL OBTAINED OR NOTICES GIVEN, AND THE ACTIONS
DESCRIBED IN SECTION 4 WITH RESPECT TO THE SECURITY COLLATERAL, WHICH ACTIONS
HAVE BEEN TAKEN AND ARE IN FULL FORCE AND EFFECT, OR (III) THE EXERCISE BY THE
COLLATERAL AGENT OF ITS VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS AGREEMENT OR
THE REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THIS AGREEMENT, EXCEPT AS
MAY BE REQUIRED IN CONNECTION WITH THE DISPOSITION OF ANY PORTION OF THE
SECURITY COLLATERAL BY LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES
GENERALLY AND EXCEPT FOR ANY INSTRUMENTS OF TRANSFER, ASSIGNMENTS IN BLANK, OR
ASSIGNMENT AND ASSUMPTION AGREEMENTS, AS MAY BE REQUIRED TO BE EXECUTED AND
DELIVERED BY THE COLLATERAL AGENT TO THE APPLICABLE COUNTERPARTIES PURSUANT TO
THE RELATED UNDERLYING AGREEMENTS IN CONNECTION WITH ANY FORECLOSURE OR ACTUAL
TRANSFER OF TITLE (WHICH SUCH INSTRUMENTS AND ASSIGNMENTS EACH GRANTOR WILL USE
ITS BEST EFFORTS TO EXECUTE IN BLANK AND DELIVER BY THE APPLICABLE GRANTOR
WITHIN 90 DAYS FOLLOWING THE CLOSING DATE IN ACCORDANCE WITH SECTION 4(A)).


 

Section 9.               Further Assurances.  Each Grantor hereby authorizes the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, including, without limitation, one or more financing
statements indicating that such financing statements cover the Collateral of
such Grantor, regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement.  A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law.  Each Grantor
ratifies its authorization for the Collateral Agent to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.

 

Section 10.             Post-Closing Changes; Collections on Assigned
Agreements, Receivables and Related Contracts.  (a)  No Grantor will change its
name, type of organization, jurisdiction of organization, organizational
identification number or location from those set forth in Section 8(a) of this
Agreement without first giving at least 15 days’ prior written notice to the
Collateral Agent and taking all action required by the Collateral Agent for the
purpose of perfecting or protecting the security interest granted by this
Agreement.  Each Grantor will hold and preserve its records relating to the
Collateral, including, without limitation, the Assigned Agreements, Receivables
and Related Contracts.  If any Grantor does not have an organizational
identification number and later obtains one, it will forthwith notify the
Collateral Agent of such organizational identification number.

 

7

--------------------------------------------------------------------------------


 


(B)           EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION (B), EACH GRANTOR
WILL CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO BECOME DUE
SUCH GRANTOR UNDER THE ASSIGNED AGREEMENTS AND RECEIVABLES.  IN CONNECTION WITH
SUCH COLLECTIONS, SUCH GRANTOR MAY TAKE (AND, AT THE COLLATERAL AGENT’S
DIRECTION FOLLOWING ITS RECEIPT OF NOTICE FROM THE COLLATERAL AGENT THAT IT IS
EXERCISING REMEDIES AGAINST THE COLLATERAL FOLLOWING THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, WILL TAKE) SUCH ACTION AS SUCH GRANTOR
OR (IF SUCH NOTICE HAS BEEN DELIVERED AND REMAINS EFFECTIVE) THE COLLATERAL
AGENT MAY DEEM NECESSARY TO ENFORCE COLLECTION OF THE ASSIGNED AGREEMENTS,
RECEIVABLES AND RELATED CONTRACTS; PROVIDED, HOWEVER, THAT THE COLLATERAL AGENT
SHALL HAVE THE RIGHT AT ANY TIME, UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT AND UPON WRITTEN NOTICE TO SUCH GRANTOR OF ITS EXERCISE
OF REMEDIES AGAINST THE COLLATERAL, TO NOTIFY THE OBLIGORS UNDER ANY ASSIGNED
AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS, OF THE ASSIGNMENT OF SUCH
ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS TO THE COLLATERAL AGENT
AND TO DIRECT SUCH OBLIGORS TO MAKE PAYMENT OF ALL AMOUNTS DUE OR TO BECOME DUE
TO SUCH GRANTOR THEREUNDER DIRECTLY TO THE COLLATERAL AGENT AND, UPON SUCH
NOTIFICATION AND AT THE EXPENSE OF SUCH GRANTOR, TO ENFORCE COLLECTION OF ANY
SUCH ASSIGNED AGREEMENTS, RECEIVABLES, AND RELATED CONTRACTS TO ADJUST, SETTLE
OR COMPROMISE THE AMOUNT OR PAYMENT THEREOF, IN THE SAME MANNER AND TO THE SAME
EXTENT AS SUCH GRANTOR MIGHT HAVE DONE, AND TO OTHERWISE EXERCISE ALL RIGHTS
WITH RESPECT TO SUCH ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS,
INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH SET FORTH IN SECTION 9-607 OF THE
UCC.  AFTER RECEIPT BY ANY GRANTOR OF THE NOTICE FROM THE COLLATERAL AGENT
REFERRED TO IN THE PROVISO TO THE PRECEDING SENTENCE, (I) ALL AMOUNTS AND
PROCEEDS (INCLUDING, WITHOUT LIMITATION, INSTRUMENTS) RECEIVED BY SUCH GRANTOR
IN RESPECT OF THE ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS OF SUCH
GRANTOR SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT
HEREUNDER, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE
FORTHWITH PAID OVER TO THE COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY INDORSEMENT) TO BE DEPOSITED IN THE CASH COLLATERAL ACCOUNTS
AND EITHER (A) RELEASED TO SUCH GRANTOR ON THE TERMS SET FORTH IN SECTION 7 SO
LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR (B) IF ANY
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, APPLIED AS PROVIDED IN
SECTION 17(B) AND (II) SUCH GRANTOR WILL NOT ADJUST, SETTLE OR COMPROMISE THE
AMOUNT OR PAYMENT OF ANY RECEIVABLE OR AMOUNT DUE ON ANY ASSIGNED AGREEMENT OR
RELATED CONTRACT, RELEASE WHOLLY OR PARTLY ANY OBLIGOR THEREOF OR ALLOW ANY
CREDIT OR DISCOUNT THEREON OR RELEASE ANY LIENS SECURING OR OTHERWISE RELATING
TO ANY ASSIGNED AGREEMENTS, RECEIVABLES OR RELATED CONTRACTS.  NO GRANTOR WILL
PERMIT OR CONSENT TO THE SUBORDINATION OF ITS RIGHT TO PAYMENT UNDER ANY OF THE
ASSIGNED AGREEMENTS, RECEIVABLES AND RELATED CONTRACTS TO ANY OTHER INDEBTEDNESS
OR OBLIGATIONS OF THE OBLIGOR THEREOF.


 

Section 11.             Voting Rights; Dividends; Etc.  (a)  So long as no Event
of Default shall have occurred and be continuing:

 

(I)            EACH GRANTOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING AND
OTHER CONSENSUAL RIGHTS PERTAINING TO THE SECURITY COLLATERAL OF SUCH GRANTOR OR
ANY PART THEREOF FOR ANY PURPOSE; PROVIDED HOWEVER, THAT SUCH GRANTOR WILL NOT
EXERCISE OR REFRAIN FROM EXERCISING ANY SUCH RIGHT IF SUCH ACTION WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE VALUE OF THE SECURITY COLLATERAL, TAKEN AS A
WHOLE.

 

(II)           EACH GRANTOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
DIVIDENDS, INTEREST AND OTHER DISTRIBUTIONS PAID IN RESPECT OF THE SECURITY
COLLATERAL OF SUCH GRANTOR IF AND TO THE EXTENT THAT THE PAYMENT THEREOF IS NOT
OTHERWISE PROHIBITED BY THE TERMS OF THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT
ANY AND ALL

 

(A)          DIVIDENDS, INTEREST AND OTHER DISTRIBUTIONS PAID OR PAYABLE OTHER
THAN IN CASH IN RESPECT OF, AND INSTRUMENTS AND OTHER PROPERTY RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF, OR IN EXCHANGE FOR, ANY
SECURITY COLLATERAL,

 

8

--------------------------------------------------------------------------------


 

(B)           DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR PAYABLE IN CASH IN
RESPECT OF ANY SECURITY COLLATERAL IN CONNECTION WITH A PARTIAL OR TOTAL
LIQUIDATION OR DISSOLUTION OR IN CONNECTION WITH A REDUCTION OF CAPITAL, CAPITAL
SURPLUS OR PAID IN SURPLUS, AND

 

(C)           CASH PAID, PAYABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF
PRINCIPAL OF, OR IN REDEMPTION OF, OR IN EXCHANGE FOR, ANY SECURITY COLLATERAL

 

shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).

 

(III)          THE COLLATERAL AGENT WILL EXECUTE AND DELIVER (OR CAUSE TO BE
EXECUTED AND DELIVERED) TO EACH GRANTOR ALL SUCH PROXIES AND OTHER INSTRUMENTS
AS SUCH GRANTOR MAY REASONABLY REQUEST FOR THE PURPOSE OF ENABLING SUCH GRANTOR
TO EXERCISE THE VOTING AND OTHER RIGHTS THAT IT IS ENTITLED TO EXERCISE PURSUANT
TO PARAGRAPH (I) ABOVE AND TO RECEIVE THE DIVIDENDS OR INTEREST PAYMENTS THAT IT
IS AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO PARAGRAPH (II) ABOVE.

 


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT:


 

(I)            ALL RIGHTS OF EACH GRANTOR (X) TO EXERCISE OR REFRAIN FROM
EXERCISING THE VOTING AND OTHER CONSENSUAL RIGHTS THAT IT WOULD OTHERWISE BE
ENTITLED TO EXERCISE PURSUANT TO SECTION 11(A)(I) SHALL, UPON NOTICE TO SUCH
GRANTOR BY THE COLLATERAL AGENT, CEASE AND (Y) TO RECEIVE THE DIVIDENDS,
INTEREST AND OTHER DISTRIBUTIONS THAT IT WOULD OTHERWISE BE AUTHORIZED TO
RECEIVE AND RETAIN PURSUANT TO SECTION 11(A)(II) SHALL AUTOMATICALLY CEASE, AND
ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH
SHALL THEREUPON HAVE THE SOLE RIGHT TO EXERCISE OR REFRAIN FROM EXERCISING SUCH
VOTING AND OTHER CONSENSUAL RIGHTS AND TO RECEIVE AND HOLD AS SECURITY
COLLATERAL SUCH DIVIDENDS, INTEREST AND OTHER DISTRIBUTIONS.

 

(II)           ALL DIVIDENDS, INTEREST AND OTHER DISTRIBUTIONS THAT ARE RECEIVED
BY ANY GRANTOR CONTRARY TO THE PROVISIONS OF PARAGRAPH (I) OF THIS
SECTION 11(B) SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL
AGENT, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE
FORTHWITH PAID OVER TO THE COLLATERAL AGENT AS SECURITY COLLATERAL IN THE SAME
FORM AS SO RECEIVED (WITH ANY NECESSARY INDORSEMENT).

 

Section 12.             As to the Assigned Agreements.  (a) Each Grantor will at
its expense:

 

(I)            OTHER THAN AS SET FORTH IN SECTION 12(B), PERFORM AND OBSERVE ALL
TERMS AND PROVISIONS OF THE ASSIGNED AGREEMENTS TO BE PERFORMED OR OBSERVED BY
IT, MAINTAIN THE ASSIGNED AGREEMENTS TO WHICH IT IS A PARTY IN FULL FORCE AND
EFFECT, ENFORCE THE ASSIGNED AGREEMENTS TO WHICH IT IS A PARTY IN ACCORDANCE
WITH THE TERMS THEREOF AND, AT THE COLLATERAL AGENT’S DIRECTION FOLLOWING ITS
RECEIPT OF NOTICE FROM THE COLLATERAL AGENT THAT IT IS EXERCISING REMEDIES
AGAINST THE COLLATERAL FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, TAKE ALL SUCH ACTION TO SUCH END AS MAY BE REQUESTED FROM TIME
TO TIME BY THE COLLATERAL AGENT; AND

 

(II)           FURNISH TO THE COLLATERAL AGENT PROMPTLY UPON RECEIPT THEREOF
COPIES OF ALL NOTICES, REQUESTS AND OTHER DOCUMENTS RECEIVED BY SUCH GRANTOR
UNDER OR PURSUANT TO THE ASSIGNED AGREEMENTS TO WHICH IT IS A PARTY, AND FROM
TIME TO TIME (A) FURNISH TO THE COLLATERAL AGENT SUCH INFORMATION AND REPORTS
REGARDING THE ASSIGNED AGREEMENTS AND SUCH OTHER COLLATERAL

 

9

--------------------------------------------------------------------------------


 

OF SUCH GRANTOR AS THE COLLATERAL AGENT MAY REASONABLY REQUEST AND (B) UPON
REQUEST OF THE COLLATERAL AGENT, MAKE TO EACH OTHER PARTY TO ANY ASSIGNED
AGREEMENT TO WHICH IT IS A PARTY SUCH DEMANDS AND REQUESTS FOR INFORMATION AND
REPORTS OR FOR ACTION AS SUCH GRANTOR IS ENTITLED TO MAKE THEREUNDER.

 


(B)           SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
EACH GRANTOR MAY TAKE ANY OF THE FOLLOWING ACTS; PROVIDED THAT, FOLLOWING
RECEIPT BY EACH GRANTOR OF NOTICE FROM THE COLLATERAL AGENT THAT IT IS
EXERCISING REMEDIES AGAINST THE COLLATERAL FOLLOWING THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR AGREES THAT IT WILL NOT
WITHOUT THE COLLATERAL AGENT’S PRIOR WRITTEN CONSENT, EXCEPT TO THE EXTENT
OTHERWISE PERMITTED UNDER THE CREDIT AGREEMENT:


 

(I)            CANCEL OR TERMINATE ANY ASSIGNED AGREEMENT TO WHICH IT IS A PARTY
OR CONSENT TO OR ACCEPT ANY CANCELLATION OR TERMINATION THEREOF;

 

(II)           AMEND, AMEND AND RESTATE, SUPPLEMENT OR OTHERWISE MODIFY ANY SUCH
ASSIGNED AGREEMENT OR GIVE ANY CONSENT, WAIVER OR APPROVAL THEREUNDER;

 

(III)          WAIVE ANY DEFAULT UNDER OR BREACH OF ANY SUCH ASSIGNED AGREEMENT;
OR

 

(IV)          TAKE ANY OTHER ACTION IN CONNECTION WITH ANY SUCH ASSIGNED
AGREEMENT THAT WOULD IMPAIR THE VALUE OF THE INTERESTS OR RIGHTS OF SUCH GRANTOR
THEREUNDER OR THAT WOULD IMPAIR THE INTERESTS OR RIGHTS OF ANY SECURED PARTY.

 


(C)           EACH GRANTOR HEREBY CONSENTS ON ITS BEHALF AND ON BEHALF OF ITS
SUBSIDIARIES TO THE ASSIGNMENT AND PLEDGE TO THE COLLATERAL AGENT FOR BENEFIT OF
THE SECURED PARTIES OF EACH ASSIGNED AGREEMENT TO WHICH IT IS A PARTY BY ANY
OTHER GRANTOR HEREUNDER.


 


(D)           ALL MONEYS RECEIVED OR COLLECTED IN RESPECT OF THE ASSIGNED
AGREEMENTS SHALL (I) SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, BE TRANSFERRED TO THE CASH COLLATERAL ACCOUNT AND APPLIED IN
ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT, AND (II) EXCEPT AS OTHERWISE
PROVIDED IN THE CREDIT AGREEMENT, IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, BE APPLIED AS PROVIDED IN SECTION 17(B).


 

Section 13.             Transfers and Other Liens; Additional Shares.  (a)  Each
Grantor agrees that it will not (i) sell, assign or otherwise dispose of, or
grant any option with respect to, any of the Collateral, other than sales,
assignments and other dispositions of Collateral, and options relating to
Collateral, that are not prohibited under the terms of the Credit Agreement, or
(ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral of such Grantor except for the pledge, assignment and security
interest created under this Agreement and Liens permitted under the Credit
Agreement.

 

Section 14.             Collateral Agent Appointed Attorney in Fact.  Each
Grantor hereby irrevocably appoints the Collateral Agent such Grantor’s attorney
in fact, with full authority in the place and stead of such Grantor and in the
name of such Grantor or otherwise, for so long as an Event of Default has
occurred and is continuing, in the Collateral Agent’s discretion, to take any
action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 


(A)           TO OBTAIN AND ADJUST INSURANCE WITH RESPECT TO THE COLLATERAL,

 

10

--------------------------------------------------------------------------------


 


(B)           TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE
AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
RESPECT OF ANY OF THE COLLATERAL,


 


(C)           TO RECEIVE, INDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER, IN CONNECTION WITH CLAUSE (A) OR (B) ABOVE, AND


 


(D)           TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS
THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF
ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE COMPLIANCE WITH THE TERMS AND
CONDITIONS OF ANY ASSIGNED AGREEMENT OR THE RIGHTS OF THE COLLATERAL AGENT WITH
RESPECT TO ANY OF THE COLLATERAL.


 

Section 15.             Collateral Agent May Perform.  If any Grantor fails to
perform any agreement contained herein, the Collateral Agent may, but without
any obligation to do so and without notice, itself perform, or cause performance
of, such agreement, and the reasonable expenses of the Collateral Agent incurred
in connection therewith shall be payable by such Grantor under Section 18.

 

Section 16.             The Collateral Agent’s Duties.  (a)  The powers
conferred on the Collateral Agent hereunder are solely to protect the Secured
Parties’ interest in the Collateral and shall not impose any duty upon it to
exercise any such powers.  Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not any Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral.  The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

 


(B)           ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE
COLLATERAL AGENT MAY FROM TIME TO TIME, WHEN THE COLLATERAL AGENT DEEMS IT TO BE
NECESSARY, APPOINT ONE OR MORE SUBAGENTS (EACH A “SUBAGENT”) FOR THE COLLATERAL
AGENT HEREUNDER WITH RESPECT TO ALL OR ANY PART OF THE COLLATERAL.  IN THE EVENT
THAT THE COLLATERAL AGENT SO APPOINTS ANY SUBAGENT WITH RESPECT TO ANY
COLLATERAL, (I) THE ASSIGNMENT AND PLEDGE OF SUCH COLLATERAL AND THE SECURITY
INTEREST GRANTED IN SUCH COLLATERAL BY EACH GRANTOR HEREUNDER SHALL BE DEEMED
FOR PURPOSES OF THIS SECURITY AGREEMENT TO HAVE BEEN MADE TO SUCH SUBAGENT, IN
ADDITION TO THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES, AS SECURITY FOR THE SECURED OBLIGATIONS OF SUCH GRANTOR, (II) SUCH
SUBAGENT SHALL AUTOMATICALLY BE VESTED, IN ADDITION TO THE COLLATERAL AGENT,
WITH ALL RIGHTS, POWERS, PRIVILEGES, INTERESTS AND REMEDIES OF THE COLLATERAL
AGENT HEREUNDER WITH RESPECT TO SUCH COLLATERAL, AND (III) THE TERM “COLLATERAL
AGENT,” WHEN USED HEREIN IN RELATION TO ANY RIGHTS, POWERS, PRIVILEGES,
INTERESTS AND REMEDIES OF THE COLLATERAL AGENT WITH RESPECT TO SUCH COLLATERAL,
SHALL INCLUDE SUCH SUBAGENT; PROVIDED, HOWEVER, THAT NO SUCH SUBAGENT SHALL BE
AUTHORIZED TO TAKE ANY ACTION WITH RESPECT TO ANY SUCH COLLATERAL UNLESS AND
EXCEPT TO THE EXTENT EXPRESSLY AUTHORIZED IN WRITING BY THE COLLATERAL AGENT.


 

Section 17.             Remedies.  If any Event of Default shall have occurred
and be continuing, then, subject to Section 2.05(c) of the Credit Agreement with
respect to the application of amounts credited to the Cash Collateral Accounts:

 


(A)           THE COLLATERAL AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN
ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE
TO IT, ALL THE RIGHTS AND

 

11

--------------------------------------------------------------------------------


 


REMEDIES OF A SECURED PARTY UPON DEFAULT UNDER THE UCC (WHETHER OR NOT THE UCC
APPLIES TO THE AFFECTED COLLATERAL) AND ALSO MAY:  (I) REQUIRE EACH GRANTOR TO,
AND EACH GRANTOR HEREBY AGREES THAT IT WILL AT ITS EXPENSE AND UPON REQUEST OF
THE COLLATERAL AGENT FORTHWITH, ASSEMBLE ALL OR PART OF THE COLLATERAL AS
DIRECTED BY THE COLLATERAL AGENT AND MAKE IT AVAILABLE TO THE COLLATERAL AGENT
AT A PLACE AND TIME TO BE DESIGNATED BY THE COLLATERAL AGENT THAT IS REASONABLY
CONVENIENT TO BOTH PARTIES; (II) WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL
THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE
SALE, AT ANY OF THE COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT
OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY
DEEM COMMERCIALLY REASONABLE; (III) OCCUPY ANY PREMISES OWNED OR LEASED BY ANY
OF THE GRANTORS WHERE THE COLLATERAL OR ANY PART THEREOF IS ASSEMBLED OR LOCATED
FOR A REASONABLE PERIOD IN ORDER TO EFFECTUATE ITS RIGHTS AND REMEDIES HEREUNDER
OR UNDER LAW, WITHOUT OBLIGATION TO SUCH GRANTOR IN RESPECT OF SUCH OCCUPATION;
AND (IV) EXERCISE ANY AND ALL RIGHTS AND REMEDIES OF ANY OF THE GRANTORS UNDER
OR IN CONNECTION WITH THE COLLATERAL, OR OTHERWISE IN RESPECT OF THE COLLATERAL,
INCLUDING, WITHOUT LIMITATION, (A) ANY AND ALL RIGHTS OF SUCH GRANTOR TO DEMAND
OR OTHERWISE REQUIRE PAYMENT OF ANY AMOUNT UNDER, OR PERFORMANCE OF ANY
PROVISION OF, THE ASSIGNED AGREEMENTS, THE RECEIVABLES, THE RELATED CONTRACTS
AND THE OTHER COLLATERAL, (B) WITHDRAW, OR CAUSE OR DIRECT THE WITHDRAWAL, OF
ALL FUNDS WITH RESPECT TO THE ACCOUNT COLLATERAL AND (C) EXERCISE ALL OTHER
RIGHTS AND REMEDIES WITH RESPECT TO THE ASSIGNED AGREEMENTS, THE RECEIVABLES,
THE RELATED CONTRACTS AND THE OTHER COLLATERAL, INCLUDING, WITHOUT LIMITATION,
THOSE SET FORTH IN SECTION 9-607 OF THE UCC.  EACH GRANTOR AGREES THAT, TO THE
EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN DAYS’ NOTICE TO
SUCH GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH
ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION.  THE
COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE COLLATERAL AGENT MAY
ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME
AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT
THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


 


(B)           ANY CASH HELD BY OR ON BEHALF OF THE COLLATERAL AGENT AND ALL CASH
PROCEEDS RECEIVED BY OR ON BEHALF OF THE COLLATERAL AGENT IN RESPECT OF ANY SALE
OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL
MAY, IN THE DISCRETION OF THE COLLATERAL AGENT, BE HELD BY THE COLLATERAL AGENT
AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME THEREAFTER APPLIED (AFTER PAYMENT
OF ANY AMOUNTS PAYABLE TO THE COLLATERAL AGENT PURSUANT TO SECTION 19) IN WHOLE
OR IN PART BY THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES AGAINST, ALL OR ANY PART OF THE SECURED OBLIGATIONS, IN THE FOLLOWING
MANNER:


 

(I)            FIRST, PAID TO THE AGENTS FOR ANY AMOUNTS THEN OWING TO THE
AGENTS PURSUANT TO SECTION 9.04 OF THE CREDIT AGREEMENT OR OTHERWISE UNDER THE
LOAN DOCUMENTS, RATABLY IN ACCORDANCE WITH THE AMOUNTS THEN OWING TO THE AGENTS;
AND

 

(II)           SECOND, PAID TO THE LENDERS FOR ANY AMOUNTS THEN OWING TO THEM,
IN THEIR CAPACITIES AS SUCH, UNDER THE LOAN DOCUMENTS RATABLY IN ACCORDANCE WITH
THE AMOUNTS THEN OWING TO THE LENDERS.

 

Any surplus of such cash or cash proceeds held by or on the behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.

 


(C)           ALL PAYMENTS RECEIVED BY ANY GRANTOR UNDER OR IN CONNECTION WITH
ANY ASSIGNED AGREEMENT OR OTHERWISE IN RESPECT OF THE COLLATERAL SHALL BE
RECEIVED IN TRUST FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, SHALL BE
SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE

 

12

--------------------------------------------------------------------------------


 


FORTHWITH PAID OVER TO THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE
SECURED PARTIES IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
INDORSEMENT).


 


(D)           THE COLLATERAL AGENT MAY, WITHOUT NOTICE TO ANY GRANTOR EXCEPT AS
REQUIRED BY LAW AND AT ANY TIME OR FROM TIME TO TIME, CHARGE, SET OFF AND
OTHERWISE APPLY ALL OR ANY PART OF THE SECURED OBLIGATIONS AGAINST ANY FUNDS
HELD WITH RESPECT TO THE ACCOUNT COLLATERAL OR IN ANY OTHER DEPOSIT ACCOUNT.


 


(E)           THE COLLATERAL AGENT MAY SEND TO EACH BANK, SECURITIES
INTERMEDIARY OR ISSUER PARTY TO ANY UNCERTIFICATED SECURITY CONTROL AGREEMENT, A
“NOTICE OF EXCLUSIVE CONTROL” AS DEFINED IN AND UNDER SUCH AGREEMENT.


 


SECTION 18.             [INTENTIONALLY OMITTED].


 

Section 19.             Amendments; Waivers; Additional Grantors; Etc.  (a)  No
amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Collateral Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No failure on the part of the Collateral
Agent or any other Secured Party to exercise, and no delay in exercising any
right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.

 


(B)           UPON THE EXECUTION AND DELIVERY BY ANY PERSON OF A SECURITY
AGREEMENT SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO (EACH A
“SECURITY AGREEMENT SUPPLEMENT”), SUCH PERSON SHALL BE REFERRED TO AS AN
“ADDITIONAL GRANTOR” AND SHALL BE AND BECOME A GRANTOR HEREUNDER, AND EACH
REFERENCE IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO “GRANTOR” SHALL ALSO
MEAN AND BE A REFERENCE TO SUCH ADDITIONAL GRANTOR, EACH REFERENCE IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO THE “COLLATERAL” SHALL ALSO MEAN AND
BE A REFERENCE TO THE COLLATERAL GRANTED BY SUCH ADDITIONAL GRANTOR AND EACH
REFERENCE IN THIS AGREEMENT TO A SCHEDULE SHALL ALSO MEAN AND BE A REFERENCE TO
THE SCHEDULES ATTACHED TO SUCH SECURITY AGREEMENT SUPPLEMENT.


 

Section 20.             [Intentionally Omitted].

 

Section 21.             Continuing Security Interest; Assignments under the
Credit Agreement.  This Agreement shall create a continuing security interest in
the Collateral and shall (a) remain in full force and effect until the payment
in full in cash of the Secured Obligations, (b) be binding upon each Grantor,
its successors and assigns and (c) inure, together with the rights and remedies
of the Collateral Agent hereunder, to the benefit of the Secured Parties and
their respective successors, transferees and assigns.  Without limiting the
generality of the foregoing clause (c), any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Advances owing to it and the Note or Notes, if any, held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as provided in Section 9.07 of the Credit Agreement.

 

Section 22.             Release; Termination.  (a)  Upon any sale, lease,
transfer or other disposition of any item of Collateral of any Grantor that is
not prohibited under the terms of the Loan Documents, the security interest
granted hereby shall be automatically terminated and released in full and the
Collateral Agent will, at such Grantor’s expense, (i) if such Collateral being
disposed of constitutes physical Security Collateral delivered to the Collateral
Agent hereunder, at the written request of such Grantor at least seven Business
Days prior to such anticipated disposition, return such item of Security

 

13

--------------------------------------------------------------------------------


 

Collateral to the Grantor, it being understood that in such notice such Grantor
may request such item of physical Security Collateral to be delivered directly
to a third-party purchaser or escrow agent no later than two Business Days prior
to the anticipated date of such disposition, and (ii) execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted hereby; provided, however, that, in the event that such sale, lease,
transfer or other disposition of such item of Collateral does not occur within
fifteen (15) days (or such later date as may be agreed by the Collateral Agent
in its sole discretion)  from the delivery of such item of Collateral to the
applicable Grantor or to a third-party purchaser or escrow agent, the applicable
Grantor or third-party purchaser or escrow agent shall deliver such item of
Collateral to the Collateral Agent no later than twenty (20) days (or such later
date as may be agreed by the Collateral Agent in its sole discretion), after the
delivery of such item of Collateral to the applicable Grantor or third-party
purchaser or escrow agent; provided, further, however, that (x) the proceeds of
any such sale, lease, transfer or other disposition required to be applied, or
any payment to be made in connection therewith, in accordance with Section 2.05
of the Credit Agreement shall, to the extent so required, be paid or made to, or
in accordance with the instructions of, the Collateral Agent when and as
required under Section 2.05 of the Credit Agreement, and (y) if such Grantor has
received notice from the Collateral Agent that it is exercising remedies against
the Collateral following the occurrence and during the continuance of an Event
of Default, no Collateral shall be released from the Collateral Agent’s security
interest hereunder without the Collateral Agent’s prior written consent.  Upon
any modification or amendment of any item of physical Security Collateral
delivered to the Collateral Agent hereunder, the Collateral Agent shall upon the
written request of the applicable Grantor, unless the Collateral Agent shall
have notified such Grantor that it is exercising remedies against the Collateral
following an Event of Default, return such item of Security Collateral to the
Grantor for its replacement or modification, following which such Grantor shall
promptly deliver the new or modified item of the Collateral to the Collateral
Agent in accordance with this Agreement.

 


(B)           UPON THE LATEST OF (I) THE PAYMENT IN FULL IN CASH OF THE SECURED
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY OBLIGATIONS NOT THEN DUE) AND
(II) THE TERMINATION DATE, THE PLEDGE AND SECURITY INTEREST GRANTED HEREBY SHALL
TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE APPLICABLE
GRANTOR.  UPON ANY SUCH TERMINATION, THE COLLATERAL AGENT WILL, AT THE
APPLICABLE GRANTOR’S EXPENSE, EXECUTE AND DELIVER TO SUCH GRANTOR SUCH DOCUMENTS
AS SUCH GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.


 

Section 23.             Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier shall be effective as delivery of an
original executed counterpart of this Agreement.

 

Section 24.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

CAPMARK FINANCIAL GROUP INC., as the Company

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

  Name:

Gregory J. McManus

 

 

  Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

CAPMARK FINANCE INC., as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

  Name:

Gregory J. McManus

 

 

  Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

CAPMARK CAPITAL INC., as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

  Name:

Gregory J. McManus

 

 

  Title:

President

 

 

 

 

 

 

 

 

 

NET LEASE ACQUISITION LLC, as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

  Name:

Gregory J. McManus

 

 

  Title:

President

 

 

 

 

 

 

 

 

 

CAPMARK INVESTMENTS LP, as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Keith Kooper

 

 

  Name:

Keith Kooper

 

 

  Title:

President

 

15

--------------------------------------------------------------------------------


 

 

MORTGAGE INVESTMENTS, LLC, as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jay N. Levine

 

 

  Name:

Jay N. Levine

 

 

  Title:

President

 

 

 

 

 

 

 

 

 

SJM CAP, LLC, as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

  Name:

Gregory J. McManus

 

 

  Title:

President

 

 

 

 

 

 

 

 

 

CRYSTAL BALL HOLDING OF BERMUDA LIMITED, as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Peter A. Widmann

 

 

  Name:

Peter A. Widmann

 

 

  Title:

President

 

 

 

 

 

 

 

 

 

COMMERCIAL EQUITY INVESTMENTS, INC., as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Anne E. Kelly

 

 

  Name:

Anne E. Kelly

 

 

  Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

CAPMARK AFFORDABLE EQUITY

 

HOLDINGS INC., as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

  Name:

Gregory J. McManus

 

 

  Title:

President

 

 

 

 

 

 

 

 

 

SUMMIT CREST VENTURES LLC, as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Peter A. Widmann

 

 

  Name:

Peter A. Widmann

 

 

  Title:

President

 

 

 

 

 

 

 

 

 

CAPMARK REO HOLDING COMPANY LLC, as a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Paul W. Kopsky Jr.

 

 

  Name:

Paul W. Kopsky Jr.

 

 

  Title:

President

 

2

--------------------------------------------------------------------------------